DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-19,20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites ‘the curved portion does not extend beyond the flat processing surface.  This language is not used in the original specification and the scope and limitation of “does not extend beyond” is unknown.  In addition, the terms “sharp edge” is not found in the original specification and the limitation of ‘sharp’ is not clearly define or known.  Therefore, both of these limitations ‘extend beyond’ and ‘sharp edge’ are deemed new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1,3-19,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim The phrase ‘not extending beyond the flat processing surface’ is not understood. What determines ‘extend’ and what is ‘beyond’ with respect to? The term ‘sharp edge’ is not understood what constitutes ‘sharp?’
Claim 3 recites a ‘curvature section at the transition region has a larger radius of curvature than at least one other curvature section.’ Are these curvature sections the same as those recited in claim1? Or are these different.  If they are the same than these should be designated as such. Same for claim 5 regarding ‘a curvature section.’ Is this the same or different from claim 1?
Claim 4, How does the curved section ‘merge tangentially into the flat surface?’ This is unclear.  
Same for claim 5, line 2.  
Claim 6 , How does section ‘project laterally next to the flat surface portion?’ With respect to what? What is meant by “next to?’
Claim 11 is totally confusing as to the limitations.  Does the last “or” include ‘on a circumferential surface…?’  Or does ‘on a circumferential surface…’ relate to each “or?”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20,21 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being anticipated by Walker-1844996.
Walker discloses, as best understood,20. A surface processing device, with a processing body 5/6, which has at least one processing surface 8/9 for grinding or polishing a workpiece surface, where the processing body has a flat surface portion 8 with a flat processing surface for processing flat workpiece surfaces and at least one curved portion 9 with a curved processing surface for processing curved workpiece surfaces, wherein the curvature section extends over a side of the processing body (see Figure 4) opposite the flat surface section, wherein the curvature section 9 has a plurality of continuously merging curvature sections (between 10 and 11) with different radii of curvature and not projecting in front/extend beyond of the flat processing surface of the flat surface section (Fig 4), wherein the curved and flat portions adjoin at an angle of a transition region (see either end left or right of Fig 4), and wherein the curved portion merges tangentially, as best understood and same as Applicant’s device, into flat portion at a transition region (Fig 4).

    PNG
    media_image1.png
    123
    234
    media_image1.png
    Greyscale

21. A surface processing device, with a processing body 5/6, which has at least one processing surface 8/9 for grinding or polishing a workpiece surface, where the processing body has a flat surface portion 8 with a flat processing surface for processing flat workpiece surfaces and at least one curved portion 9 with a curved processing surface for processing curved workpiece surfaces, wherein the curvature section extends over a side of the processing body (see Figure 4) opposite the flat surface section, wherein the curvature section 9 has a plurality of continuously merging curvature sections (between 10 and 11) with different radii of curvature and not projecting in front/extend beyond of the flat processing surface of the flat surface section (Fig 4), wherein  no polishing agent or abrasive  or holding agent for holding an abrasive or polishing agent is arranged on at least one, angular, transition region  between the flat surface section and the curved section (The flat sides of the block with no abrasive read on this limitation in that the flat side is a region ‘between the flat and curved sections.’)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker-1844996 in view of Lukianoff-4887396.

Walker discloses, as best understood,1. (Currently amended) A surface processing device, with a processing body 5/6, which has at least one processing surface 8/9 for grinding or polishing a workpiece surface, where the processing body has a flat surface portion 8 with a flat processing surface for processing flat workpiece surfaces and at least one curved portion 9 with a curved processing surface for processing curved workpiece surfaces, wherein the curvature section extends over a side of the processing body (see Figure 4) opposite the flat surface section, wherein the curvature section 9 has a plurality of continuously merging curvature sections (between 10 and 11) with mutually different radii of curvature and not projecting in front of the flat processing surface of the flat surface section (Fig 4).

    PNG
    media_image1.png
    123
    234
    media_image1.png
    Greyscale

Regarding claim 1, the term “sharp edge” is not adequately disclosed in the original specification. As best understood and broadly interpreting ‘sharp edge’ can be shown by Walker at either transition region. If sharp edge means no curvature, then Lukianoff teaches a polishing device with a curvature portion and a flat portion that adjoin at angle that forms a sharp edge (at the intersection near numeral 31.)  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to form one of the transition regions of Walker to form a sharp edge, as taught by Lukianoff, in order to abrade/polish straight edge corners or straight edge intersections of workpieces, making the device more versatile without need for plural devices.

Walker further discloses 3. (Currently amended) The surface processing device according to Claim 1, wherein a curvature portion 10 of the curvature section 9 at the at least one angular transition region (left side Fig 4) has a larger radius of curvature than at least one further curvature section 11 of the curvature section.  
4. (Currently amended) The surface processing device according to Claim 1, wherein  the curved section 11
5. (Currently amended) The surface processingClaim 1, wherein a radius of curvature of a curvature section 11 which merges tangentially into the flat surface section 8 is smaller than a radius of curvature of at least one further curvature portion 10 of the curvature section 9.
6. (Currently amended) The surface processing device according to Claim 1, wherein
7. (Currently amended) The surface processing device according to Claim 1, wherein  no polishing agent or abrasive  or holding agent for holding an abrasive or polishing agent is arranged on at least one, angular, transition region  between the flat surface section and the curved section (The flat sides of the block with no abrasive read on this limitation in that the flat side is a region ‘between the flat and curved sections.’)  
8. (Currently amended) The surface processing device according to Claim 1, wherein  the curved section 9 and the flat surface section 8 extend on opposite sides of the processing body for the most part over the entire transverse width thereof (Fig 4).  
9. (Currently amended) The surface processing device according to Claim 1, wherein
10. (Currently amended) The surface processing device according to Claim 1, wherein the curvature section 9 adjoins mutually opposite transverse end regions 10/11 of the flat surface section 8.  
11. (Currently amended) The surface processing device according to Claim 1, wherein the processing body is designed wholly or at least in sections (as best understood, there are sections that are cylinder, cone or stepped) as a cylinder and/or as a cone and/or as a stepped body, on the circumferential surface of which the curved section and the flat surface section are provided.  
12. (Currently amended) The surface processing device according to Claim 1, wherein the processing body has, in the region of the curved section 9, the profile of the upper side of a wing from 10 to 11, on the underside of which the flat surface section 8 is arranged.  
14. (Currently amended) The surface processing device according to Claim 1, wherein the processing body
16. (Currently amended) The surface processing device according to Claim 1, wherein the processing body has a longitudinal shape (Fig 2) and/or is configured as a cylinder.  
Regarding claims 13,15, Walker discloses the claimed invention, as detailed above, but does not teach an elastic/foam body (claim 13) or a body with an integral polishing/abrasive agent (claim 15).
	However, Lukianoff teaches a resilient/elastic sanding body 13 with integral/permanent abrasive agent 21 on outer surfaces (Abstract, col 2, line 54). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to form the block of Walker from a resilient/foam body with integral abrasive agent, as taught by Lukianoff, in order for the sanding body to be able to conform to various shaped and hard to get to areas of workpiece with a resilient/foam body  and wherein the abrasive is integral to prevent sandpaper from slipping, getting loose or tearing.


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Lukianoff, as applied to claims above, and in further view of Yu-2015/0217427.
	Walker in view of Lukianoff teaches the claimed invention as detailed above but does not disclose inlets for suction.  However, Yu teaches a sander 200 with a sanding surface 204, 
17, wherein inlet openings 204C are arranged on the at least one processing surface 204 for suctioning off dust-laden dust air, where these inlet openings are flow-connected via a duct arrangement 202b to a suction connection 206 to which a suction device 300 can be connected.  
18.(as best understood) (Currently amended) The surface processing device according to Claim 17, further comprising an adjustment device [0026-0028] for adjusting effective flow cross-sections, with which inlet openings 204c of a first processing surface section (outer periphery) of the at least one processing surface and inlet openings  of at least a second processing surface section (inner periphery) of the at least one processing surface are flow-connected via 202b to the suction connection, so that a suction effect can be set or switched off (either the compressed air/suction is off or on which reads on ‘adjustment device.’  
19. (Currently amended) The surface processing device according to Claim 17, wherein

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar hand abrading devices with curved shapes. 
Response to Arguments
Applicant's arguments filed 1-27-22 have been fully considered but they are not persuasive. 
The claims still have some 112 problems, including new matter issues, as detailed above.
It is still unclear what ‘merges tangentially’ means and how the merge is tangential. The citation does not clarify this.
In response to arguments to claim 1 regarding a ‘sharp edge,’ this is not clearly defined by original specification. Furthermore, Lukianoff is used to teach this configuration for specific workpieces with corner areas or flat intersection areas.  Claims 20 and 21 are still disclosed by Walker as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EM
May 7, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723